SULLIVAN, J.,
Dissenting. — I dissent. Drake & Co. had not agreed to purchase any goods from the Sprague Sanitary Preserving Co. There had been considerable correspondence or negotiations between them. The Sprague Company had full knowledge that Drake & Company were commission men and did not make purchases outright, and the Sprague Company wired Drake & Company on June 17, that they were going to consign them a car of assorted fruits, etc., and when this car arrived in Waco, the record shows that Drake & Company supposed it was consigned to them to be paid for as soon as the fruit was sold; and the reason Drake & Company instructed the agent of the railroad company to deliver the goods at Kemendo’s warehouse was that they supposed that the goods were shipped on consignment to be paid for as soon as sold. Drake testified that as soon as he learned that it was a “shipper’s order shipment,” they declined to receive it but -held the ear for advice from the I. & G. N. Co., and advised them that the shipment was held intact with the exception of some cases that had been taken out to be inspected by would-be purchasers. The railroad company at the time of the trial still held it intact for the consignor.- Drake & Company advised the railroad company’s agent that they had the papers, —meaning the bill of lading, — for such car. That is the reason the railroad company permitted them temporarily to take possession of it, but the goods are all held intact by the railroad company for the consignor except' a few selling samples which Drake & Company were authorized by the consignor to take, and as I view it, it is not just and right to compel the railroad company to pay for said goods, under all the facts of this case.
Petition for rehearing denied.